DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-070870 was received on 15 May 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 April 2021 have been considered by the examiner.

Drawings
The drawings filed on 07 April 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a recording apparatus having a first urging member that urges the carriage with respect to the slide member in a direction that is opposite of the transportation direction; wherein the first urging member is equipped with a slide contact member that slides on the carriage.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-8 are allowed because they depend from Claim 1.

US PGPub 2015/0009263 A1 to Nakata et al. discloses a recording apparatus and each of the limitations of Claim 1, however does not disclose  wherein the first urging member is equipped with a slide contact member that slides on the carriage.

US PGPub 2014/0009518 A1 to Kumagai et al.  discloses a recording apparatus and each of the limitations of Claim 1, however does not disclose  wherein the first urging member is equipped with a slide contact member that slides on the carriage.

JP2018176434 A to Yamabe discloses a recording apparatus having a carriage with head mounted and configured to move in a width direction intersecting with a transportation direction of the medium (Figs. 2-4); a guide member that extends in the width direction and guides the carriage in the width direction (Figs. 2-4); and a gap adjuster that causes the carriage to change in position in a first direction in which a gap between the recording head and a supporting surface for supporting the medium at a position facing the recording head changes (Figs. 5-6); a cam member (Fig. 5); and a first urging member (Figs. 9-10; spring 69) that urges the carriage (Figs. 9-10) with respect to the slide member in a direction that is opposite of the transportation direction (Figs. 9-10).
Yamabe does not explicitly disclose wherein the gap adjuster including a slide member that moves in the width direction together with the carriage while sliding on the guide member; a cam member (Fig. 5) provided between the carriage and the slide member and having a stepped portion; the first urging member urges the carriage with respect to the slide member; wherein the first urging member is equipped with a slide contact member that slides on the carriage.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853